Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 5/23/2022.  
The allowed claims are 1-21.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2008/0209930 to Taras and US 2014/0013782 to Kopko.
Taras teaches an air conditioning system comprising, a refrigerant circuit containing a quantity of refrigerant; (Fig, 2) a compressor (22) operable to compress the refrigerant from allow pressure vapor at a compressor inlet to a high pressure vapor and a compressor outlet, the compressor further comprising a vapor injection inlet (110)functionally interposed between the compressor inlet and the compressor outlet; a load heat exchanger operable to exchange heat; (24, 30) a source heat exchanger operable to exchange heat; (24, 30), a reversing valve (26) functionally interposed between the compressor and the load and source heat exchangers, the reversing valve toggleable between a cooling mode and a heating mode wherein: in the cooling mode, the reversing valve routes the refrigerant from the compressor outlet to the source heat exchanger and from the load heat exchanger to the compressor inlet, and (flow direction arrows at item 26), in the heating mode, the reversing valve routes the refrigerant from the compressor outlet to the load heat exchanger and from the source heat exchanger to the compressor inlet: (flow direction arrows at item 26), an economizer heat exchanger (104) functionally interposed between the load heat exchanger and the source heat exchanger; an economizer expansion valve (108) positioned to receive a portion (106) of the refrigerant diverted from a main refrigerant flow path (103) between the load and source heat exchangers when the reversing valve is in the heating mode, the economizer expansion valve operable to receive the portion of the refrigerant in a subcooled liquid phase and discharge the portion of the refrigerant in a mixed vapor/liquid phase to the economizer heat exchanger, the economizer heat exchanger operable to exchange heat from the main refrigerant flow to the portion of the refrigerant to convert the portion of the refrigerant to a superheated vapor phase, and to discharge the superheated vapor refrigerant to the vapor injection inlet of the compressor; and a primary expansion (28) valve functionally interposed between the economizer heat exchanger and the source heat exchanger, the primary expansion valve operable to receive the refrigerant in a subcooled liquid phase and discharge the refrigerant in a vapor mixture phase.
Kopko teaches that economizers use a subcooled liquid on one side and have a boiling refrigerant on the other side (par. 7, 68) and also that the degree of superheat leaving an economizer heat exchanger (70, Fig. 7, par 78) can be controlled.
The prior art of record does not teach, in an obvious combination with the other limitations, that the electronic economizer expansion valve (EEEV) is in fluid communication with the vapor injection inlet via a first pressure sensing line, and adjustable according to the first pressure, the electronic primary expansion valve (EPEYV) is in fluid communication with the compressor inlet via a second pressure sensing line, and adjustable according to the second pressure, wherein in the heating mode, the EPEV receives the refrigerant from the economizer heat exchanger and discharges the refrigerant to the source heat exchanger; and in the cooling mode, the EPEV receives the refrigerant from the source heat exchanger and discharges the refrigerant to the economizer heat exchanger.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763